DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Papagiannis and Dr. Raed Ali on 2/25/2021.

The application has been amended as follows: 

	Claim 26, line 3, insert --within bone extending-- between “a passage” and “from a posterior end”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a method of fusing a first vertebra to a second vertebra inserting a first bone screw through a passage from a posterior end of a pedicle of the first vertebra 

Abdou (U S, Pub. No, 2012/0239090 A1, hereinafter “Abdou”) discloses an implant that buttresses the inferior surface of the 15 vertebral body, shown in figure 2A, that is inserted in a trajectory that is through the sacral pedicle into the sacral vertebral body and into the disc space, however the implants include a malleable member that abuts the inferior surface of the L5 vertebral body that guides allowable movement. Abdou fails to disclose, regarding claim 1, a method of fusing two adjacent vertebral bodies by advancing a first bone screw through a passage from a posterior end of a pedicle of the first vertebra through a superior endplate of the first vertebra.

Marino (U.S. Patent 7,963,970 B2) discloses a method of fusing the vertebrae via percutaneous transpedicular access, however the passage created exits the superior pedicle before entering the annulus, as best shown in Fig. 7A. Marino fails to disclose, regarding claim 26, creating a passage within bone extending from a posterior end of a pedicle of the first vertebra through a superior endplate of the first vertebra.  
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773